THE STATE OF TEXAS
                        MANDATE
                   *********************************************
TO THE COUNTY COURT AT LAW NO. 1 OF HENDERSON COUNTY, GREETING:
       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 20th
day of September, 2017, the cause upon appeal to revise or reverse your judgment between

                                ZELENA BARBAY, Appellant

                    NO. 12-17-00116-CV; Trial Court No. 00375-CCL-16

                                  Opinion by Bill Bass, Justice.

  MARY MCCARTY, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF
                STANLEY WILLIAM TARABA, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and
the same being considered, because it is the opinion of this court that there was error in the
judgment of the court below, it is ORDERED, ADJUDGED and DECREED by this court that
the judgment be reversed and the cause remanded to the trial court for a new trial and that all
costs of this appeal are hereby adjudged against the Appellee, MARY MCCARTY,
INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF STANLEY WILLIAM
TARABA, in accordance with the opinion of this court; and that this decision be certified to the
court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 1st day of December, 2017.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk